FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay01, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc ("RBS") Divisional Reorganisation and Group Reporting Changes (effective 1 January 2012) This announcement provides details of the changes to the Group structure announced in January 2012 and restates the segmental results for 2011 and 2010 on the new divisional basis. To further aid historic comparison ahead of the Group's first quarter 2012 results, restated first and fourth quarter 2011 financial information is also contained within. A spreadsheet containing this financial information will also be available at www.rbs.com/ir. While these restatements affect the reported results of the divisions that comprise the Group's business, they have no impact on the Group's overall Income Statement, Balance Sheet or other primary statements. Details of this reorganisation are set out below. Divisional reorganisation Organisational change In January 2012, the Group announced changes to its wholesale banking operations in light of a changed market and regulatory environment. The changes have seen the reorganisation of the Group's wholesale businesses into 'Markets' and 'International Banking' and the proposed exit and/or downsizing of selected activities. The changes will ensure the wholesale businesses continue to deliver against the Group's strategy. The changes will include an exit from cash equities, corporate broking, equity capital markets and mergers and acquisitions advisory businesses. Significant reductions in balance sheet, funding requirements and cost base in the remaining wholesale businesses will be implemented. The GBM and GTS divisions have been reorganised as follows: ● o The 'Markets' division will maintain its focus on fixed income, with strong positions in debt capital raising, securitisation, risk management, foreign exchange and rates. It will serve the corporate and institutional clients of all Group businesses. ● o GBM's corporate banking business has combined with the international businesses of our GTS arm into a new 'International Banking' division which provides clients with a 'one-stop shop' access tothe Group's debt financing, risk management and payments services. This international corporate business will ultimately be self-funded through its stable corporate deposit base. ● o The domestic small and mid-size corporates currently served within GTS will be managed within RBS's domestic corporate banking businesses in the UK, Ireland (Ulster Bank) and the US (US Retail & Commercial). Our wholesale businesses will be retaining their international footprint to ensure that they canserve our customers' needs globally. We believe that, despite current challenges to the sector, wholesale banking services can play a central role in supporting cross border trade and capital flows, financing requirements and risk management and we remain committed to this business. Group Reporting Changes Revised allocation of Group Treasury costs In the first quarter of 2012, the Group revised its allocation of funding and liquidity costs and capital for the new divisional structure as well as for a new methodology. The new methodology is designed to ensure that the allocated funding and liquidity costs more fully reflect each division's funding requirement. Comparatives have been restated. Revised divisional return on equity ratios For the purposes of divisional return on equity ratios, notional equity has been calculated as a percentage of the monthly average of divisional risk-weighted assets (RWAs), adjusted for capital deductions. Historically, notional equity was allocated at 9% of RWAs for the Retail & Commercial divisions and 10% of RWAs for Global Banking & Markets. This has been revised and 10% of RWAs is now applied to both the Retail & Commercial and Markets divisions. Fair Value of own Debt and Derivative Liabilities The Group had previously excluded changes in the fair value of own debt (FVOD) in presenting the underlying performance of the Group on a managed basis given it is a volatile non-cash item. To better align our managed view of performance, movements in the fair value of own derivative liabilities (FVDL), previously incorporated within Markets operating performance, are now combined with the movement in FVOD in a single measure, 'Own Credit Adjustments' (OCA). Group and Markets operating results have been adjusted to reflect this change which does not affect profit/(loss) before and after tax. Q1 2012 Results The Group's results for the first quarter of 2012 will be announced on Friday 4 May. These results will be reported on the new divisional and Group reporting basis as described above. A financial supplement showing restated financial information for the last eight quarters will be available on the day at www.rbs.com/ir. For further information please contact: Richard O'Connor Head of Investor Relations + 44 (0)20 7672 1758 Group Media Centre +44 (0) Forward-looking statements Certain sections in this document contain 'forward-looking statements' as that term is defined in the United States Private Securities Litigation Reform Act of 1995, such as statements that include the words 'expect', 'estimate', 'project', 'anticipate', 'believes', 'should', 'intend', 'plan', 'could', 'probability', 'risk', 'target', 'goal', 'objective', 'will', 'endeavour', 'outlook', 'optimistic', 'prospects' and similar expressions or variations on such expressions. The forward-looking statements contained in this document speak only as of the date of this announcement, and the Group does not undertake to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Divisional Restatements Total income Year ended 31 December 2010 Year ended 31 December 2011 As previously reported Adjustment Restated As previously reported Adjustment Restated £m £m £m £m £m £m UK Retail 30 UK Corporate Wealth International Banking - - Global Transaction Services - - Ulster Bank 78 40 US Retail & Commercial Retail & Commercial Markets - - Global Banking & Markets - - Direct Line Group - - Central Items 55 35 Core Non-Core Total Quarter ended 31 March 2011 Quarter ended 31 December 2011 As previously reported Adjustment Restated As previously reported Adjustment Restated £m £m £m £m £m £m UK Retail 10 UK Corporate Wealth International Banking - - Global Transaction Services - - Ulster Bank 12 6 US Retail & Commercial 33 39 Retail & Commercial Markets - - Global Banking & Markets - - Direct Line Group - - Central Items 23 12 35 63 6 69 Core 76 Non-Core 26 Total 80 Note: (1) Net adjustment to total income reflects the movement of FVDL to OCA, with such movements now shown below operating profit. Divisional Restatements Operating profit/(loss) Year ended 31 December 2010 Year ended 31 December 2011 As previously reported Adjustment Restated As previously reported Adjustment Restated £m £m £m £m £m £m UK Retail 30 UK Corporate Wealth International Banking - - Global Transaction Services - - Ulster Bank 78 40 US Retail & Commercial 43 58 Retail & Commercial Markets - - Global Banking & Markets - - Direct Line Group - - Central Items 53 35 Core Non-Core Total Quarter ended 31 March 2011 Quarter ended 31 December 2011 As previously reported Adjustment Restated As previously reported Adjustment Restated £m £m £m £m £m £m UK Retail 10 UK Corporate Wealth 80 70 96 73 International Banking - - Global Transaction Services - - Ulster Bank 12 6 US Retail & Commercial 80 14 94 20 Retail & Commercial 86 Markets - - Global Banking & Markets - 95 - Direct Line Group 67 - 67 - Central Items 11 85 4 89 Core 76 Non-Core 26 Total 80 Note: (1) Net adjustment to operating profit reflects the movement of FVDL to OCA, with such movements now shown below operating profit. Divisional Restatements (continued) Risk-weighted assets 31 December 2010 31 December 2011 As previously reported Adjustment Restated As previously reported Adjustment Restated £bn £bn £bn £bn £bn £bn UK Retail - - UK Corporate Wealth - - International Banking - - Global Transaction Services - - Ulster Bank - - US Retail & Commercial Retail & Commercial Markets - - Global Banking & Markets - - Other - Core - - Non-Core - - Total - - 31 March 2011 As previously reported Adjustment Restated £bn £bn £bn UK Retail - UK Corporate Wealth - International Banking - Global Transaction Services - Ulster Bank - US Retail & Commercial Retail & Commercial Markets - Global Banking & Markets - Other Core - Non-Core - Total - Divisional Restatements (continued) UK Retail Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income 4 48 Non-interest income (net of insurance claims) - Total income 4 48 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 4 48 Impairment losses - Operating profit 4 48 £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Loans and advances to customers (gross) - Customer deposits - Assets under management (excluding deposits) - Risk-weighted assets - Divisional Restatements (continued) UK Retail (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m £m Income statement Net interest income 7 3 9 - Non-interest income - Total income 7 3 9 - Direct expenses - staff - other - Indirect expenses - 1 - 1 Operating profit before impairment losses 7 3 9 1 Impairment losses - Operating profit 7 3 9 1 £bn £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Loans and advances to customers (gross) - Customer deposits - Assets under management (excluding deposits) - Risk-weighted assets - Divisional Restatements (continued) UK Corporate Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m £m £m Income statement Net interest income 15 Non-interest income - Total income 15 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 15 Impairment losses - Operating profit 15 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits - Risk-weighted assets - Divisional Restatements (continued) UK Corporate (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m £m £m Income statement Net interest income 27 62 33 39 63 22 Non-interest income - Total income 27 33 39 22 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 27 66 33 39 72 22 Impairment losses - Operating profit 27 64 33 39 70 22 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits - Risk-weighted assets - Divisional Restatements (continued) Wealth Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income 33 Non-interest income - Total income 33 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 33 Impairment losses - Operating profit 33 £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Loans and advances to customers (gross) - Customer deposits - Assets under management (excluding deposits) - Risk-weighted assets - Divisional Restatements (continued) Wealth (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income 11 Non-interest income - Total income 11 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 85 11 75 86 Impairment losses - Operating profit 80 11 70 96 73 £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Loans and advances to customers (gross) - Customer deposits - Assets under management (excluding deposits) - Risk-weighted assets - Divisional Restatements (continued) International Banking Year ended 31 December 2010 Global Transaction Services as previously reported Original Treasury Allocations Transfer fromMarkets Transfer to UK Corporate Transfer to US Retail & Commercial Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m Income statement Net interest income Non-interest income - - 1 Total income Direct expenses - staff - 17 - - - other - 52 11 - 1 Indirect expenses - 43 - - - 71 - 1 Operating profit before impairment losses - Impairment losses - 6 2 - 1 Operating profit 1 Capital and balance sheet £bn £bn £bn £bn £bn £bn £bn £bn Total third party assets - - - Loans and advances - - Customer deposits - - Risk-weighted assets - - - Notes: International Banking is managed against combined Loan and Advances to Customers and Banks. Global Transaction Services was managed principally against Loans and Advances to Customers only. Transfers to US Retail and Commercial Customer Deposits exclude repurchase agreements. Global Transaction Services was managed on Customer Deposits including repurchase agreements in Customer Deposits. Divisional Restatements(continued) International Banking (continued) Year ended 31 December 2011 Global Transaction Services as previously reported Original Treasury Allocations Transfer fromMarkets Transfer to UK Corporate Transfer to US Retail & Commercial Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m Income statement Net interest income Non-interest income - - Total income Direct expenses - staff - 19 - - other - 55 13 - 1 Indirect expenses - 46 - - - 78 - - Operating profit before impairment losses Impairment losses - 8 1 - - Operating profit Capital and balance sheet £bn £bn £bn £bn £bn £bn £bn £bn Total third party assets - - Loans and advances - - Customer deposits - - Risk-weighted assets - - Notes: International Banking is managed against combined Loan and Advances to Customers and Banks. Global Transaction Services was managed principally against Loans and Advances to Customers only. Transfers to US Retail and Commercial Customer Deposits exclude repurchase agreements. Global Transaction Services was managed on Customer Deposits including repurchase agreements in Customer Deposits. Divisional Restatements (continued) International Banking (continued) Quarter ended 31 March 2011 Global Transaction Services as previously reported Original Treasury Allocations Transfer fromMarkets Transfer to UK Corporate Transfer to US Retail & Commercial Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m Income statement Net interest income Non-interest income - - Total income Direct expenses - staff - 33 4 - - - other - 14 2 - 2 Indirect expenses - 68 12 - - - 18 - 2 Operating profit before impairment losses - Impairment losses - 24 2 1 - 6 Operating profit Capital and balance sheet £bn £bn £bn £bn £bn £bn £bn £bn Total third party assets - - Loans and advances - - Customer deposits - - Risk-weighted assets - - Notes: International Banking is managed against combined Loan and Advances to Customers and Banks. Global Transaction Services was managed principally against Loans and Advances to Customers only. Transfers to US Retail and Commercial Customer Deposits exclude repurchase agreements. Global Transaction Services was managed on Customer Deposits including repurchase agreements in Customer Deposits. Divisional Restatements (continued) International Banking (continued) Quarter ended 31 December 2011 Global Transaction Services as previously reported Original Treasury Allocations Transfer fromMarkets Transfer to UK Corporate Transfer to US Retail & Commercial Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m Income statement Net interest income - Non-interest income - - Total income Direct expenses - staff - 36 5 - - other - 13 4 - 1 Indirect expenses - 70 10 - 1 - 19 - 1 Operating profit before impairment losses Impairment losses - 2 - - - Operating profit Capital and balance sheet £bn £bn £bn £bn £bn £bn £bn £bn Total third party assets - - Loans and advances - - Customer deposits - - Risk-weighted assets - - Notes: International Banking is managed against combined Loan and Advances to Customers and Banks. Global Transaction Services was managed principally against Loans and Advances to Customers only. Transfers to US Retail and Commercial Customer Deposits exclude repurchase agreements. Global Transaction Services was managed on Customer Deposits including repurchase agreements in Customer Deposits. Divisional Restatements (continued) Ulster Bank Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income 99 17 23 Non-interest income - Total income 99 17 23 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 99 17 23 Impairment losses - Operating loss 99 17 23 £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Loans and advances to customers (gross) - Customer deposits - Risk-weighted assets - Divisional Restatements (continued) Ulster Bank (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income 11 1 4 2 Non-interest income 51 - - 51 49 - - 49 Total income 11 1 4 2 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 84 11 1 96 88 4 2 94 Impairment losses - Operating loss 11 1 4 2 £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Loans and advances to customers (gross) - Customer deposits - Risk-weighted assets - Divisional Restatements (continued) US Retail & Commercial (£ Sterling) Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m £m £m Income statement Net interest income 31 5 29 7 Non-interest income - Total income 31 29 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 31 65 29 62 Impairment losses - Operating profit 31 63 29 61 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits (excluding repos) - Risk-weighted assets - Divisional Restatements (continued) US Retail & Commercial (£ Sterling) (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m £m £m Income statement Net interest income 12 2 5 2 Non-interest income - 32 - - 36 - Total income 12 34 5 38 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 12 16 5 19 Impairment losses - Operating profit 80 12 15 94 5 19 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits (excluding repos) - Risk-weighted assets - Divisional Restatements (continued) US Retail & Commercial (US Dollar) Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised $m $m $m $m $m $m $m $m $m $m Income statement Net interest income 48 9 47 10 Non-interest income - Total income 48 47 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 48 47 98 Impairment losses - Operating profit 48 98 47 95 $bn $bn $bn $bn $bn $bn $bn $bn $bn $bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits (excluding repos) - Risk-weighted assets - Divisional Restatements (continued) US Retail & Commercial (US Dollar) (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Transfer from Global Transaction Services Revised Treasury Allocations Revised $m $m $m $m $m $m $m $m $m $m Income statement Net interest income 19 3 8 2 Non-interest income - 51 - - 56 - Total income 19 54 8 58 Direct expenses - staff - other - Indirect expenses - Operating profit before impairment losses 19 23 8 29 Impairment losses - Operating profit 19 23 8 28 $bn $bn $bn $bn $bn $bn $bn $bn $bn $bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits (excluding repos) - Risk-weighted assets - Divisional Restatements (continued) Markets Year ended 31 December 2010 Global Banking & Markets as previously reported Original Treasury Allocations Transfer to International Banking Revised Treasury Allocations Other adjustments Markets £m £m £m £m £m £m Income statement Net interest income from banking activities 54 - Net fees and commissions receivable - - - Income from trading activities - - Other operating income (net of related funding costs) - - - Non-interest income - - Total income 54 Direct expenses - staff - other - - - Indirect expenses - Operating profit before impairment losses 54 Impairment losses - 86 - - Operating profit 54 Capital and balance sheet £bn £bn £bn £bn £bn £bn Loans and advances - - - Reverse repos - Securities - - - Cash and eligible bills - Other - - - Total third party assets (excluding derivatives mark-to-market) - - - Net derivative assets (after netting) - Risk-weighted assets - - - Note: FVDL is now shown as part of OCA below Operating profit. Divisional Restatements (continued) Markets (continued) Year ended 31 December 2011 Global Banking & Markets as previously reported Original Treasury Allocations Transfers to International Banking Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m Income statement Net interest income from banking activities 41 - 79 Net fees and commissions receivable - - - Income from trading activities - - Other operating income (net of related funding costs) - - - Non-interest income - - Total income 41 Direct expenses - staff - other - - - Indirect expenses - Operating profit before impairment losses 41 Impairment losses - 11 - - Operating profit 41 Capital and balance sheet £bn £bn £bn £bn £bn £bn Loans and advances - - - Reverse repos - Securities - - - Cash and eligible bills - Other - - - Total third party assets (excluding derivatives mark-to-market) - - - Net derivative assets (after netting) - Risk-weighted assets - - - Note: FVDL is now shown as part of OCA below Operating profit. Divisional Restatements (continued) Markets (continued) Quarter ended 31 March 2011 Global Banking & Markets as previously reported Original Treasury Allocations Transfer to International Banking Revised Treasury Allocations Other adjustments Markets £m £m £m £m £m £m Income statement Net interest income from banking activities 28 59 - 56 Net fees and commissions receivable - - - Income from trading activities - - 79 Other operating income (net of related funding costs) 45 - - - 28 Non-interest income - - 79 Total income 28 59 79 Direct expenses - staff - other - 50 - - Indirect expenses - 41 - Operating profit before impairment losses 28 59 79 Impairment losses 24 - Operating profit 28 59 79 Capital and balance sheet £bn £bn £bn £bn £bn £bn Loans and advances - - - Reverse repos - Securities - - - Cash and eligible bills - Other - - - Total third party assets (excluding derivatives mark-to-market) - - - Net derivative assets (after netting) - Risk-weighted assets - - - Note: FVDL is now shown as part of OCA below Operating profit. Divisional Restatements (continued) Markets (continued) Quarter ended 31 December 2011 Global Banking & Markets as previously reported Original Treasury Allocations Transfer to International Banking Revised Treasury Allocations Other adjustments Markets £m £m £m £m £m £m Income statement Net interest income from banking activities 2 50 - 23 Net fees and commissions receivable - - - 62 Income from trading activities - 18 - Other operating income (net of related funding costs) 39 - - - 27 Non-interest income - - Total income 2 50 Direct expenses - staff - other - 43 - - Indirect expenses - 47 - Operating loss before impairment losses 2 50 Impairment losses - 11 - - Operating loss 2 50 Capital and balance sheet £bn £bn £bn £bn £bn £bn Loans and advances - - - Reverse repos - Securities - - - Cash and eligible bills - Other - - - Total third party assets (excluding derivatives mark-to-market) - - - Net derivative assets (after netting) - Risk-weighted assets - - - Note: FVDL is now shown as part of OCA below Operating profit. Divisional Restatements (continued) Central Items Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Other adjustments Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m £m £m Central items not allocated 11 Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Other adjustments Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Other adjustments Revised £m £m £m £m £m £m £m £m £m £m Central items not allocated 2 85 1 89 Divisional Restatements (continued) Non-Core Year ended 31 December 2010 Year ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income Non-interest income - Total income Direct expenses - staff - operating lease depreciation - other - Indirect expenses - Operating profit/(loss) before insurance net claims and impairment losses Insurance net claims - Impairment losses - Operating loss Capital and balance sheet £bn £bn £bn £bn £bn £bn £bn £bn Total third party assets (excluding derivatives) - Total third party assets (including derivatives) - Loans and advances to customers (gross) - Customer deposits - Risk-weighted assets - Divisional Restatements (continued) Non-Core (continued) Quarter ended 31 March 2011 Quarter ended 31 December 2011 Previously reported Original Treasury Allocations Revised Treasury Allocations Revised Previously reported Original Treasury Allocations Revised Treasury Allocations Revised £m £m £m £m £m £m £m £m Income statement Net interest income Non-interest income - Total income Direct expenses - staff - operating lease depreciation - other - Indirect expenses - Operating profit/(loss) before insurance net claims and impairment losses Insurance net claims - - 61 - - 61 Impairment losses - Operating loss Capital and balance sheet £bn £bn £bn £bn £bn £bn £bn £bn Total third party assets (excluding derivatives) - Total third party assets (including derivatives) - Loans and advances to customers (gross) - Customer deposits - Risk-weighted assets - Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
